                    Case 3:18-cr-00334-JCH Document 103 Filed 01/28/21 Page 1 of 4
  LOCAL PTS
 Violation Report
     (06/18)

DATE                         U.S. PROBATION & PRETRIAL SERVICES
09/14/2020                         DISTRICT OF CONNECTICUT

NAME                                                                          DOCKET NUMBER:
Michael Bobowski                                                              0205 3:18CR00334-001
U.S. DISTRICT/MAGISTRATE JUDGE
Honorable Robert A. Richardson, U.S. Magistrate Judge

                                         Notification of Non-Compliance
ASSISTANT U.S ATTORNEY                                                RELEASE DATE:        October 5, 2018
Jennifer R. Laraia
                                                                      NEXT COURT DATE: October 16, 2020
DEFENSE ATTORNEY
                                                                      CURRENT STATUS: Released on bond
William H. Paetzold
CHARGED OFFENSE(S)
Conspiracy to Possess with Intent to Distribute and to Distribute 50 Grams or More of a Mixture and Substance
Containing a Detectable Amount of d-Methamphetamine hydrochloride in violation of 21 U.S.C. §§ 841(a)(1),
841(b)(1)(B)(viii), and 846.
                                               (Displaying Most Severe)



CONDITIONS
The defendant is placed in the custody of:
 Person or organization Mother: Sandra Bobowski
 Address (only if above is an organization) 45 Terry Rd.
 City and State Hartford, Connecticut                         Tel. No.
 Submit to supervision by and report for supervision to the U.S. Probation Office
 telephone number                              no later than
 ✔ continue or actively seek employment.
 ✔ surrender any passport to: Attorney
 ✔ not obtain a passport or other international travel document.
 ✔ abide by the following restrictions on personal association, residence, or travel:

     Restricted to the District of Connecticut unless prior permission received from the Court or
     Probation.
 ✔ avoid all contact, directly or indirectly, with any person who is or may be a victim or witness in the

     investigation or prosecution including:

 ✔   get medical or psychiatric treatment:

 ✔   not use or unlawfully possess a narcotic drug or other controlled substance defined in 21 U.S.C. §
     802, unless prescribed by a licensed medical practitioner.
 ✔   not possess a firearm, destructive device, or other weapon
 ✔   not use alcohol       at all          ● excessively.

                                                        Page 1 of 4
                    Case 3:18-cr-00334-JCH Document 103 Filed 01/28/21 Page 2 of 4
  LOCAL PTS
 Violation Report
     (06/18)

 ✔   submit to testing for a prohibited substance if required by the pretrial services office or supervising
     officer. Testing may be used with random frequency and may include urine testing, the wearing of a
     sweat patch, a remote alcohol testing system, and/or any form of prohibited substance screening
     testing. The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and
     accuracy of prohibited substance screening or testing.
 ✔   participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed
     by the pretrial services office or supervising officer.
 ✔   submit to location monitoring as directed by the pretrial services office or supervising officer and comply
     with all of the program requirements and instructions provided.
         You must pay all or part of the cost of the program based on your ability to pas as determined by the
         pretrial services officer or supervising officer.
 ✔    report as soon as possible, to the pretrial services office or supervising officer, every contact with law
      enforcement personnel, including arrests, questioning, or traffic stops.
     Modified Conditions (9/2/2020):
     1.) The defendant is prohibited from entering or visiting the address at 176 Whitney Street in
     Hartford, CT. However, he may visit the address with his third party custodian in order to remove
     his personal items. As noted during the hearing, the Government, U.S. Probation and the Court
     anticipate that this prohibition will be lifted or modified if and when U.S. Probation confirms that a
     specific individual has vacated the prohibited location, but, to the extent that many things can happen
     between now and then, the Court would prefer to address such a request in the future, after seeking
     input from the Government and U.S. Probation.

     2.) The defendant will be placed on a curfew which restricts him to his residence from 9:00 P.M.
     until 7:00 A.M. each day. The curfew will be enforced or monitored through the use of the Smart
     Link system.

CONDITIONS VIOLATED
The defendant will be placed on a curfew which restricts him to his residence 9:00 P.M. until 7:00 A.M. each
day. The curfew will be enforced or monitored through the use of the Smart Link system.
NATURE OF NON-COMPLIANCE/PROBATION OFFICER'S RESPONSE
On September 2, 2020, Mr. Bobowski appeared before the Court for a bond violation hearing following multiple
positive drug screens. The Court ordered a curfew to be monitored through Smart Link technology, which
requires Mr. Bobowski to submit to random biometric check-in photos through his smart phone in order to verify
his location. Since this modification was ordered by the Court, Mr. Bobowski has missed three check-ins. On
September 3, 2020, Mr. Bobowski missed a check-in at 3:19 A.M. and another check-in at 6:04 A.M. On
September 12, 2020, Mr. Bobowski missed a check-in at 4:35 A.M. Due to the time of his curfew, the check-in
times are randomly scheduled throughout the night. Mr. Bobowski advised he has been sleeping during the time
of the check-ins. The undersigned officer has confirmed with Mr. Bobowski's mother that he has not left the
residence during his curfew hours.

In response to Mr. Bobowski's missed check-ins, the undersigned officer counseled him on the importance of
compliance with required biometric check-ins. Additionally, the undersigned officer has submitted an agreed-
upon modification to Mr. Bobowski's conditions of release, requesting to change Mr. Bobowski's location
monitoring technology from Smart Link to Radio Frequency monitoring. As this modification has been consented
to, no additional action is being requested by the Court at this time.
                                                         Page 2 of 4
                    Case 3:18-cr-00334-JCH Document 103 Filed 01/28/21 Page 3 of 4
  LOCAL PTS
 Violation Report
     (06/18)

ADJUSTMENT TO PRETRIAL SERVICES SUPERVISION (Summary of compliance, results of criminal record check)
On October 5, 2018, Mr. Bobowski was released and commenced pretrial supervision. He is residing with his
parents and his partner at 45 Terry Rd. in Hartford. On April 24, 2019, Mr. Bobowski was accepted into the
Hartford Support Court.

Since his commencement of Support Court, Mr. Bobowski has struggled to maintain his sobriety, which has been
detailed in previous reports to the Court. Following his most recent relapse in August 2020, Mr. Bobowski was
unsuccessfully discharged from Support Court. Mr. Bobowski continues to participate in mental health and
substance abuse treatment. He is currently participating in weekly individual counseling sessions at Empower
Behavioral Health in West Hartford and weekly individual counseling at Community Renewal Team (CRT). He
also continues to be subject to random drug testing.

Throughout pretrial supervision, Mr. Bobowski maintained employment as a contractor with Klear Path
Properties, which are properties managed by his mother. Mr. Bobowski was working full-time until the Covid-19
pandemic. Since then, his hours have decreased significantly. On September 21, 2020, Mr. Bobowski plans to
begin a CNC Machining Program through Lincoln Technical Institute.

                                                    I declare the foregoing is true and correct.

                                                       by

                                                                           Mallory Scirocco
                                                                        U.S. Probation Officer
                                                            Date: September 15, 2020




                                                    Page 3 of 4
                     Case 3:18-cr-00334-JCH Document 103 Filed 01/28/21 Page 4 of 4
  LOCAL PTS
 Violation Report
     (06/18)

Judicial Officer's Response:




         Submit a Request for Modifying the Condition or Term of Supervision
         Submit a Request for Warrant or Summons
         Concur with action(s) taken by the U.S. Probation Officer
         Other




                                                                        Robert A.            Digitally signed by Robert A.
                                                                                             Richardson
                                                                        Richardson           Date: 2020.09.15 17:26:47 -04'00'

                                                                               Signature of Judicial Officer
                                                                                   September 15, 2020
                                                                                           Date




                                                          Page 4 of 4
